Title: To Alexander Hamilton from Yelverton Peyton, 7 October 1799
From: Peyton, Yelverton
To: Hamilton, Alexander


          
            Sir
            Fauquier C-House Octbr. 7th. 1799
          
          My health is so far established as to justify  my reporting for duty—Therefore will receive your Orders to be acted upon. On the first day of November—
          Should it be consistent with the publick weal I will make some small  requests. My private concerns are not inconciderable and they have been neglected for five years—I wish to remain on furlough until the first day of January 1800 which time will enable me to complete my private Arrangements. Or should it  have been your determination to set me on recruiting and my station destined within fifty  or Sixty miles of Fauquier C-House I shall then be accommodated, and the publick not otherwise—I request also not to be sent   southward of Fort Washington on the Ohio or Mississippi as I am well assured from my twelve months experience that I shall fall a victim to the maladies infesting the military situation    on those Rivers. This you may conceive as curious dictatorial reasoning in  a military — but as  I wish  it only on principles congruous with publick weal you will not hesitate to comply—If I —— accommodated my greatest pleasure will be to serve my country—
          I am with the highest respect Sir Your Most Obdt. Humble Servt.
          
            Y Peyton
             Lt. & Qr M US 1st Rg Infn.
          
          Major Genl. A Hamilton
          (Duplicate)
        